Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	 Claims 1-2, 5-22 and 24-26 are presented for examination and claims 3-4 and 23 are cancelled. 
EXAMINER’S AMENDMENT
2.	The objection of the drawing has been withdrawn since applicant replaced the drawing with the prior art labeled.
The rejection under 112(b) has been withdrawn since applicant cancelled the rejected claims 3 and 23.
The rejection under 101 has been withdrawn since applicant amendment has been overcome the rejection.
The rejection under 102 has been withdrawn since applicant amendment change the scope of the claims. The rejection under 102 has been replace with 103 rejection.
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-2, 5-22 and 24-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant argues that Jacobson’s citation of element 1505a-h and elements 1507a-i not clear whether they are a sensor or building subsystem. Jacobson discloses Fig. 15, Par. [0162]-[0203],[0409], [0428], lighting device 1505e may comprise light sensors 1507a-e;  and  1505a-i is Electronic Devices. And each electronic device has a sensor to monitor and detect the status of devices, the rooms and occupancy. Therefore, Jacobson discloses both sensor 1507 sensors and 1505 devises.
Applicant argues that regarding the amended limitation of claims 1 and 18; however, those limitations are addressed in the rejection below.

Regarding claims 7 and 26, Jacobson fails to teach sending predefined subset of information. However, examiner disagrees since Jacobson discloses in abstract,[0025],  storing coloring logic defining color codes for status levels for each status-attribute view, receiving status information of at least one electronic device, applying colors to spatial elements associated with respective space nodes based on the received status information and coloring logic. A control system processors 103 may transmit status information (defining color codes for status) of the various electronic devices 105 of building 102. 
Regarding claims 11 and 21, please see the rejection below.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 24-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 5-7 and claim 24-26 are depended on the cancelled claims 4 and d23. Appropriate correction requested. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-10, 12-20, 22, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rye (US 2007/0124119) in view of Jacobson et al. (US 2017/0314803).
Regarding claims 1, 18 and 22, Rye discloses coordinated system for a location, comprising: 
a plurality of sensors (element 14, detector) arrayed within the location to monitor and record location conditions ([0023], a plurality of ambient condition detectors scattered throughout the building indicated generally at 14 for purposes of monitoring various conditions throughout the building of B1); 
at least one building operation subsystem ([0014], The location of objects within or on various floors, Such objects include interior walls, smoke detector,  evacuation stairs, elevators, hazardous materials, etc.);and 

the controller configured to: 
collect data from the at least one building operation subsystem and  from the plurality of sensors (Fig. 1 and 2, collect data form detectors 14 and the devices, e.g., elevator,  fire detector…); and generate a building information data packet comprising the collected data (Fig. 1 and 2, [0028]-[0029], generate database D1 and D2); and provide a building information data packet to a first responder upon a triggering event (Abstract, [0021],[0031], a process 100 for rendering the building B1 as a substantially transparent image which could be presented on the display 20e for use by first responders in the event of an emergency).
 Rye fails to disclose generate a building information data packet comprising the collected data; and cede control of the plurality of interconnected location subsystems to the first responder upon an authenticated request for building control.
Jacobson discloses generate a building information data packet comprising the collected data ([0019], [0027],Fig. 1,[0327],  storing logic for each status-attribute view, wherein the logic defines one or more object properties each corresponding to a status levels and configured for modifying an appearance of a spatial element; (iii) receiving status information of at least one electronic device);  and cede control of the plurality of interconnected location subsystems to the first responder upon an authenticated request for building control ([0343], list of users who are permitted to access the building management system of building 102, as well as their names and passwords for registration purposes. Account engine 136 may be further configured for providing user authentication to allow access to a particular account and building management services).


Therefore, at the time the application was filed, it would have been obvious to a person of ordinary skill in the art to modify the above method/system, as taught by Ray, and incorporating building management, as taught by Jacobson.
One of ordinary skill in the art at the time the application was filed could have been motivated to do this modification in order to provide systems, methods, and modes for monitoring of a building management system via a three-dimensional building visualization that intuitively displays the building status via a three-dimensional model in an easily interpretable way by a building management services or a first responders in the event of an emergency.
The combination of Ray and Jacobson discloses claim 2, limitation, 

Regarding claim 2, Jacobson discloses the controller is configured to generate a set of building
plans in three dimensions overlaid with collected data ([0009], modes for rendering a three-dimensional building visualization for commissioning, monitoring, and control of a building management system).
Regarding claim 2, Rye discloses the controller is configured to generate a set of building plans in three dimensions overlaid with collected data (Abstract, [0014], [0019], three-dimensional, multiple story buildings using a translucent representation of the building. The location of objects within or on various floors, can be depicted. Such objects include interior walls, evacuation stairs, elevators, hazardous materials, and doors).
The combination of Ray and Jacobson discloses claims 5 and 24, 


The combination of Ray and Jacobson discloses claims 7 and 26, 
Regarding claims 7 and 26, Jacobson discloses the controller is further configured to provide predefined (rule) subset building information packets to specific first responders based on a set of protocols for such provision ([0020], [0443], [0333, [0479], the building management application 112 filters through the programming rules to select programming rules that correspond to the selected attribute and the selected date and time of day. The list of status-attribute views comprises a help requests status-attribute view configured for indicating status of one or more help requests. 
Regarding claims 7 and 26, Ray discloses [0031], [0044], detectors continue to be in an alarm state and detectors Di-2 and Di-3 have now started exhibiting an alarm state and indicating a definite direction and trend as to the developing emergency condition.
The combination of Ray and Jacobson discloses claim 8,
Regarding claim 8, Jacobson discloses the at least one building operation subsystem and the sensors are coupled to the controller via a power over Ethernet connection ([0327], processors 103 in communication with the building management and electrical devices via the Ethernet switch 104).
Regarding claim 8, Rye discloses the at least one building operation subsystem and the sensors are coupled to the controller via a power over Ethernet connection (Fig. 1, [0023], element 20c-1 local network communication line).
The combination of Ray and Jacobson discloses claims 9 and 19, 

 Regarding claim 9 and 19, Rye discloses at least one of temperature sensors, occupancy sensors, emergency sensors, and HVAC sensors ([0030], the members of the plurality 14 could be security related detectors which include motion sensors, position sensors).
The combination of Ray and Jacobson discloses claims 10 and 20, 
Regarding claims 10 and 20, Jacobson discloses the at least one building operation subsystem comprises a plurality of interconnected building operation subsystems for lighting, HVAC, and emergency response ([0020], The system is monitoring and controlling HVAC, lighting, shading, security, appliances, door locks, and audiovisual (AV) equipment, among others, for every room in each facility).
Regarding claims 10 and 20, Rye discloses the at least one building operation subsystem comprises a plurality of interconnected building operation subsystems for lighting, HVAC, and emergency response ([0030], the members of the plurality 14 could be security related detectors which include motion sensors, position sensors and the like for purposes of securing the building. Thus such information also combined with information from other members of the plurality 14 including fire detectors all types, gas detector and ambient condition).
The combination of Ray and Jacobson discloses claims 12, 14 and 16,
Regarding claims 12, 14 and 16, Jacobson discloses at least one building operation subsystem is a lighting system, and emergency sensor occupancy sensor, temperature sensor and wherein the controller is further configured to provide the sensor data viewable with a set of transport controls including rewind, pause, and fast forward ([0493], abstract, a recorder and play mechanism is a significant portion of the system for recording structures, parameters, environment, events and other information of the system. The building management application 112 may display an animation window 
Regarding claims 13, 15 and 17, Jacobson discloses the controller is further configured to predict lighting patterns for spaces within the location based on previous lighting patterns for the spaces  ([0024], configured for displaying expected occupancy of a space during a selected period of time based on occupancy pattern recognition).

6.	Claim 6, 11, 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rye (US 2007/0124119) in view of Jacobson et al. (US 2017/0314803) and further in view of  Obinelo (US 2015/0134123).
Regarding claims 6, 11, 21 and 25, Rye and Jacobson discloses the limitations of claims 1, 5, 18-19 and 24, but does not discloses the limitations of claims 6, 11, 21 and 25. However, Obinelo discloses such limitation as follow:
Regarding claims 6 and 25, Obinelo discloses the controller is further configured to provide real-time sensor data overlaid with building plans by providing to at least one of a virtual reality set, an augmented reality set, or a heads up display ([0085], Fig. 4, model 300 is built in Virtual Reality Modeling Language (VRML), such as for desktop rendering, or in X3D, such as for internet browser-based rendering).
Regarding claims 11 and 21, Obinelo discloses configured to validate data from a sensor of the plurality of sensors ([0168], Fig.9 of 930 and Fig. 16, of 1602, include validating physical sensor data). 
Ray, Jacobson and Obinelo are analogous art because they are from the same field of endeavor. They all relate to Building management system.

One of ordinary skill in the art at the time the application was filed could have been motivated to do this modification in order to determine an efficiency of a specified piece of equipment or process, critical performance metrics can be identified or defined. Then a means of determining a numerical value for each performance metric can be put in place. Environmental performance of a critical facility can be defined in terms of a status or health of each piece of equipment in the facility, as well as a status or health of one or more critical pieces of equipment in the larger system
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-fee).
/KIDEST BAHTA/               Primary Examiner, Art Unit 2119